DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. 120.  The PCT Application Number PCT/US2016/06511, being filed on December 6, 2016.
Acknowledgment is made of applicant's claim for provisional priority under 35 U.S.C. 119(e).  The provisional application being filed September 26, 2016, as Application No. 62/399,714.

Information Disclosure Statement
The information disclosure statement filed August 1, 2019 has been submitted for consideration by the Office.  It has been placed in the application file and the information referred to therein has been considered.

Drawings
The drawings objected to because Figure 2 lacks the proper cross-hatching which indicates the type of materials, which may be in an invention.  Specifically, the cross hatching to indicate the conductor and insulative materials is improper.  The 
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Extensive mechanical and design details of apparatus should not be given.
The abstract of the disclosure is objected to because  in lines 1-2, the abstract recites the terms “One aspect of the present disclosure…..”, which is improper language for the abstract.  The applicant should delete the terms with the terms, to provide the abstract with proper language.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.

A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains.  If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure.  If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement.  In certain patents, particularly those for compounds and compositions, wherein the process for making and/or the use thereof are not obvious, the abstract should set forth a process for making and/or use thereof.  If the new technical disclosure involves modifications or alternatives, the abstract should mention by way of example the preferred modification or alternative.

The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.

Where applicable, the abstract should include the following:
(1) if a machine or apparatus, its organization and operation;
(2) if an article, its method of making;
(3) if a chemical compound, its identity and use;
(4) if a mixture, its ingredients;
(5) if a process, the steps.

Extensive mechanical and design details of apparatus should not be given.
In lines 3-4, the abstract refers to purported merits or speculative applications of the invention, which is improper content for the abstract.  The applicant should delete the references to purported merits or speculative applications of the invention to provide the abstract with proper content.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-11, and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mastrototaro et al (Pub Num 2008/005779, herein referred to as Mastrototaro).  Mastrototaro discloses a low noise cable (Figs 1-9) capable of being utilized as an implant lead (Paragraph 3), wherein the cable is small in diameter, flexible, while also reducing triboelectric noise and prevents damage to the cable (Paragraph 5).  Specifically, with respect to claim 1, Mastrototaro discloses an implant lead  (13, Fig 6) comprising a tube (65) having a lumen (interior opening of 65) and a plurality of insulated wires (61 & 62) disposed in the lumen (interior opening of 65), thereby being capable of transmitting neural recording signals (i.e. electrical signals, Paragraph 38), wherein each of the insulated wires (61 & 62) comprises a conductive wire (61) and an insulating layer (63) encircling the conductive wire (61) to insulate the conductive wire (61, Paragraph 41), wherein each of the insulating layers (63, 63, 63) and the tube (65) comprise materials with charge affinities separated by 10 nC/J or less to reduce triboelectric noise in the neural recording signals (Paragraph 39, i.e. layer 63 is PVC (Paragraph 41) which has an affinity of -100, tube 65 may be PVC (Paragraph 43) which has an affinity of -100, therefore charge affinities are the same and separated by zero nC/J).  With respect to claims 2-5, Mastrototaro discloses that the each of the insulating layer (63, 63, 63) and the tube (65) comprise a material with identical charge affinities (i.e. layer 63 is PVC (Paragraph 41) which has an affinity of -100, tube 65 may be PVC (Paragraph 43) which has an affinity of -100, therefore charge affinities are the same) and therefore the recording signals comprise an amplitude which are capable of eliminating the triboelectric noise from the neural recording signals (Paragraph 39). With respect to claim 6, Mastrototaro discloses a system (Fig 2) comprising  an implant lead  (13, Fig 6) comprising a tube (65) having a lumen (interior opening of 65) and a plurality of insulated wires (61 & 62) disposed in the lumen (interior opening of 65), thereby being capable of transmitting neural recording signals (i.e. electrical signals, Paragraph 38), wherein each of the insulated wires (61 & 62) comprises a conductive wire (61) and an insulating layer (63) encircling the conductive wire (61) to insulate the conductive wire (61, Paragraph 41), a plurality of sensors (20) capable of detecting low amplitude signals which are electrical connected to each of the plurality of insulated wires (61 & 62, via connector 12),  a recording device (21) connected to each of the plurality of insulated wire (61 & 62, via connector 11) to receive the low amplitude signals (Paragraph 27), wherein each of the insulating layers (63, 63, 63) and the tube (65) comprise materials with charge affinities separated by 10 nC/J or less to reduce triboelectric noise in the neural recording signals (Paragraph 39, i.e. layer 63 is PVC (Paragraph 41) which has an affinity of -100, tube 65 may be PVC (Paragraph 43) which has an affinity of -100, therefore charge affinities are the same and separated by zero nC/J).  With respect to claim 7, Mastrototaro discloses that the recording device (21) is capable of reducing audiophonic noise (Paragraph 27).  With respect to claims 9-11, Mastrototaro discloses that the each of the insulating layer (63, 63, 63) and the tube (65) comprise a material with identical charge affinities (i.e. layer 63 is PVC (Paragraph 41) which has an affinity of -100, tube 65 may be PVC (Paragraph 43) which has an affinity of -100, therefore charge affinities are the same and less than 5nC/J) and therefore the recording signals comprise an amplitude which are capable of eliminating the triboelectric noise from the neural recording signals (Paragraph 39).  With respect to claim 14, Mastrototaro discloses a method comprising recording, by a plurality of implanted sensors (20), a plurality of low amplitude signals (Paragraph 27),  transmitting, by a plurality of insulated wires (61 & 63) within an implant lead (13, Fig 6), the plurality of low amplitude signals recorded by the plurality of implanted sensors (20), wherein the implant lead (13, Fig 6) comprises the plurality of insulated wires a plurality of insulated wires (61 & 62) bundled within a tube (65), wherein each of the insulated wires (61 & 62) comprises a conductive wire (61) and an insulating layer (63) encircling the conductive wire (61) to insulate the conductive wire (61, Paragraph 41), wherein each of the insulating layers (63, 63, 63) and the tube (65) comprise materials with charge affinities separated by 10 nC/J or less to reduce triboelectric noise in the neural recording signals (Paragraph 39, i.e. layer 63 is PVC (Paragraph 41) which has an affinity of -100, tube 65 may be PVC (Paragraph 43) which has an affinity of -100, therefore charge affinities are the same and separated by zero nC/J) and receiving, at a receiver device (21), the plurality of low amplitude signals (Paragraph 39).  With respect to claims 15-18, Mastrototaro discloses that the each of the insulating layer (63, 63, 63) and the tube (65) comprise a material with identical charge affinities (i.e. layer 63 is PVC (Paragraph 41) which has an affinity of -100, tube 65 may be PVC (Paragraph 43) which has an affinity of -100, therefore charge affinities are the same and less than 5nC/J) and therefore the recording signals comprise an amplitude which are capable of eliminating the triboelectric noise from the neural recording signals (Paragraph 39).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over by Mastrototaro (Pub Num 2008/0057779).  Mastrototaro discloses a low noise cable (Figs 1-9) capable of being utilized as an implant lead (Paragraph 3), wherein the cable is small in diameter, flexible, while also reducing triboelectric noise and prevents damage to the cable (Paragraph 5), as disclosed above with respect to claim 6.  Specifically, with respect to claim 12, Mastrototaro discloses that insulators comprising TEFLON are known in the art of medical cables (Paragraph 39).
	However, Mastrototaro doesn’t necessarily disclose that TEFLON is known in the art of medical cables to be utilized as a jacket material (claim 12).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the jacket and insulation material of Mastrototaro to be made of TEFLON material, since it is well known in the art of cables that TEFLON material,  such as FEP or PTFE, are well known and commonly utilized as insulation and jacket material because of their durability, heat and flame resistance, abrasion resistance, etc. and since it has been held to be within general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claims 8, 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over by Mastrototaro (Pub Num 2008/0057779) in view of Sherwin (EP Pat Num 0199216).  Mastrototaro discloses a low noise cable (Figs 1-9) capable of being utilized as an implant lead (Paragraph 3), wherein the cable is small in diameter, flexible, while also reducing triboelectric noise and prevents damage to the cable (Paragraph 5), as disclosed above with respect to claims 6 & 14.  With respect to claims 8, 13, 19, and 20, Mastrototaro discloses a method comprising recording, by a plurality of implanted sensors (20), a plurality of low amplitude signals (Paragraph 27),  and receiving, at a receiver device (21), the plurality of low amplitude signals (Paragraph 39). 
	However, Mastrototaro doesn’t necessarily disclose the recording device comprises a preamplifier device with capacitors comprising a low-distortion dielectric material (claim 8), nor the recording device comprises an amplifier to amplify the plurality of low amplitude signals (claims 13 & 19), nor the receiver device comprises a preamplifier device with capacitors comprising a low-distortion dielectric material (claim 20).
	Sherwin teaches a known low noise EEG probe wiring system (Figs 1-4), which minimizes noise introduced into the EEG measuring system due to wiring between an EEG probe and amplifier of the recording device (Page 1, lines 1-11).  Specifically, with respect to claims 8, 13, 19, & 20, Sherwin teaches a system (Fig 1) comprising a device (40) in the form of an amplifier, wherein the amplifier amplifies the low distortion signals (i.e. known function of amplifier) and comprises a preamplifier device (LP filter).
	It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the recording device and receiver device of Mastrototaro to comprise an amplifier comprising a preamplifier in the form of an LC filter (i.e. ceramic capacitor) configuration as taught by Sherwin because Sherwin teaches that such a configurations are known and commonly utilized in low noise EEG probe wiring system (Figs 1-4), in order to minimize noise introduced into the EEG measuring system due to wiring between an EEG probe and amplifier of the recording device (Page 1, lines 1-11).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent art in the present case, all of which disclose various configurations of medical cables.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
March 3, 2022